Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 17012215, filed 9/4/2020 claims priority as follows:

    PNG
    media_image1.png
    47
    343
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from both IDS(s) received 10/9/2010 have been considered unless marked with a strikethrough.
Response to Restriction Election
In the response received 7/20/2021, Applicants elect group I, claims 1-5 without traverse.
After reconsideration, the specie election is withdrawn.  Claims 6-20 are withdrawn as not reading on an elected group.
Claims Rejection 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Skomski et al. (“the S article”, made of record on the IDS) in view of the article to Chen et al. (“the Chen article”, Journal of Catalysis 365 (2018) 303-312, made of record on the IDS).
The S article teaches a platinum complex made from PDO:

    PNG
    media_image2.png
    195
    356
    media_image2.png
    Greyscale
.
The compound is on a gold surface (FIG 1) as a solid support.  Thus there is self assembly on the gold surface of Pt PDO complexes.
Further, the S article teaches potential utility as catalysts:

    PNG
    media_image3.png
    129
    364
    media_image3.png
    Greyscale
.
Thus, these complexes are contemplated to serve easily tuned model systems for single-site metal centers that could be developed into support structure for future catalysts.
The S article fails to teach the halogen anion or a support.
The Chen article teaches the synthesis of platinum single-site centers through metal-ligand self-assembly on cerium oxide, magnesium oxide and aluminum oxide.  The Chen article teaches the experiment wherein H2PtCl6 is used providing the chloride anion.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one known ligand for another.  One could substitute the ligand of the primary reference into the experimental of the Chen article and arrive at the instantly claimed catalysts.  In this case both articles contemplate catalysis and relate to functioning a single-site synthesis catalysts.  Thus, one would predict that either ligand would function as a catalyst.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	Instant claims 2-5 relate to supports taught by the secondary reference.

Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622